Exhibit 10.8

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT dated as of this 31st day of May, 2008, by
and among by Global BPO Services Corp., a Delaware corporation (the “Company”),
Deutsche Bank Securities Inc. (“Deutsche Bank”) and Robert W. Baird & Co.
(“Baird”).

W I T N E S S E T H:

WHEREAS, Deutsche Bank and Baird are the record and beneficial owners of a unit
purchase option for the purchase of 1,562,500 units of the Company (the “Unit
Purchase Option”);

WHEREAS, the Company desires to purchase from Deutsche Bank and Baird, and
Deutsche Bank and Baird desire to sell to the Company the Unit Purchase Option
upon the terms and conditions and for the purchase price hereinafter set forth;
and

WHEREAS, Deutsche Bank and Baird are willing to enter into the agreements set
forth below in further consideration of the purchase of the Unit Purchase Option
by the Company.

NOW, THEREFORE, in consideration good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Purchase of the Unit Purchase Option. Deutsche Bank and Baird hereby agree to
sell, convey, transfer, assign and deliver on the date hereof to the Company,
and the Company agrees to buy and accept, the Unit Purchase Option for the
purchase price set forth in Section 2 below.

2. Consideration. The aggregate consideration for the Unit Purchase Option shall
be $100 (the “Purchase Price”). The Purchase Price for the Unit Purchase Option
shall be paid on the Closing Date (as hereinafter defined) by wire transfer by
the Company to the accounts of each of Deutsche Bank and Baird. The Closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the Closing Date.

3. Closing Date and Deliveries. The Closing shall occur immediately following
the consummation of the merger between Stream Holdings Corporation and the
Company as contemplated by that certain Agreement and Plan of Merger, by and
among the Company, River Acquisition Subsidiary Corp., a Delaware corporation
and wholly owned subsidiary of the Company and Stream Holdings Corporation, a
Delaware corporation, dated as of January 27, 2008 (the “Closing Date”).

4. Miscellaneous.

(a) Governing Law. This Agreement and its validity, construction and performance
shall be governed in all respects by the laws of the State of Delaware without
giving effect to principles of conflict of laws. The parties irrevocably
(a) agree that any suit, action or other legal proceeding arising out of this
Agreement shall be brought in the chancellery courts of the State of Delaware,
or the courts of the United States located in the State of Delaware, (b)



--------------------------------------------------------------------------------

consent to the jurisdiction of each such court in any such suit, action or
proceeding, and (c) waive any objection which they, or any of them, may have to
be the laying of venue of any such suit, action or proceeding in any of such
courts.

(b) Severability. If any provision of this Agreement is held invalid, the
remainder of this Agreement and application of such provision to other persons
or circumstances shall not be affected.

(c) Benefit of Parties, Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Agreement may not be assigned by any party hereto except with the
prior written consent of the other parties hereto.

(d) Headings. The headings in the Sections and paragraphs of this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.

(e) Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

  DEUTSCHE BANK SECURITIES INC.   By:  

/s/ John Shaw

Date:   Name:   John Shaw   Title:   Director   ROBERT W. BAIRD & CO.   By:  

/s/ Brian Doyal

Date:   Name:   Brian Doyal   Title:     GLOBAL BPO SERVICES CORP.   By:  

/s/ R. Scott Murray

Date: May 31, 2008   Name:   R. Scott Murray   Title:   President and Chief
Executive Officer

 

- 3 -



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

/s/ Alexandra Albrecht

Name:   Alexandra Albrecht Title:   Vice President Date:   May 21, 2008

 

- 4 -